 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA
10   ESTATE OF CARLOS KINKEADE, as                    )       Case No. 2:15-cv-1375 TLN CKD (PC)
     real party in interest,                          )
11                                                    )
                                                      )       [PROPOSED] ORDER ON REQUEST TO
12                       Plaintiff,                   )       SEAL DOCUMENTS
                                                      )
13                                                    )
     v.                                               )       Complaint Filed: June 29, 2015
14                                                    )       Date:             January 30, 2019
     JEFFERY BEARD, et al.,                           )       Time:             10:00 a.m.
15                                                    )
                                                      )       CTRM.:            24
16                       Defendants.                  )       Judge:      Magistrate Judge
                                                      )                   Carolyn Delaney
17                                                    )
                                                      )
18

19         Before the Court is Plaintiff’s Request to Seal Documents. Good cause being found, the
20   Court grants the request as follows:
21         The documents made part of the request are sealed in their entirety. The documents may
22   be referred to in unsealed Court filings by referring to “Sealed Documents” and the page
23   number.
24         SO ORDERED.
25   Dated: January 31, 2019

26                                                 _____________________________________
27
                                                   CAROLYN K. DELANEY
                                                   UNITED STATES MAGISTRATE JUDGE
28
                                                          1

                           ORDER ON PLAINTIFF’S REQUEST TO SEAL DOCUMENTS
                             Kinkeade v. Beard, et al., Case No. 2:15-cv-1375 TLN CKD
